Citation Nr: 0500207	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  04-11 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for peripheral vascular 
disorder, as secondary to service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from December 1962 to 
August 1966.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 2003 rating decision of the Department of 
Veterans Affairs (VA) New Orleans, Louisiana.  

In August 2004, the veteran had a videoconference hearing 
before the undersigned Board member at the RO.  At that 
hearing, the veteran submitted duplicate private X-rays of 
the right lower extremity dated in May 1990.  


REMAND

Under the Veterans Claims Assistance Act of 2000, VA is 
required to make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought.  38 U.S.C.A. § 5103A(a) (West 2002); 38 
C.F.R. § 3.159(c), (d)) (2004).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R. 
§ 3.159(c)(1-3)).  VA is also required to provide 
examinations when necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4).  For the reasons set forth below, additional 
development is warranted.  

Records

At the August 2004 hearing, the veteran testified that 
current VA medical records should be obtained.  Specifically, 
the veteran stated he was last seen by VA for his peripheral 
vascular disorder a day before the hearing and that his VA 
treating physician indicated that the disorder may be related 
to his service-connected diabetes mellitus, type II.  

In addition, the records shows that the veteran was not able 
to work because of his lower extremity disorder and that he 
was awarded Social Security Administration (SSA) disability 
benefits in 1994.  In addition, the record shows that the 
veteran was awarded Social Security Administration (SSA) 
disability benefits for disability beginning in 1991.  These 
records may contain evidence relevant to the veteran's claim.  
However, they have not been requested.  See Murincsak v. 
Brown, 2 Vet. App. 363 (1992).  The Board notes that record 
only includes the SSA award letter.  Therefore, the RO should 
request the decision and all supporting medical evidence upon 
which the disability benefit was based.  

Examination

The veteran asserts that he developed peripheral vascular 
disorder as result of his service-connected diabetes 
mellitus.  Service connection for diabetes mellitus type II 
with lower leg extremity ulcers was granted by a rating 
action from July 2001.  

The report of a September 1994 VA examination shows that the 
veteran was diagnosed as having insulin dependent diabetes 
mellitus, with ulcers.  Private medical records reflect that 
the veteran has had ulcerations involving the lower 
extremities since 1990.  These records also reflect that the 
veteran has peripheral vascular disease.  The record includes 
several statements of Dr. Michael Casey wherein the doctor 
provides that the veteran's peripheral vascular disease 
causes venous stasis ulcers and that diabetes is known to 
cause vascular disease of the lower extremities.  See June 
1994, July 2001, and February 2002 statements of Dr. Michael 
Casey.   

VA medical records indicate that there is no evidence of 
peripheral vascular disease.  The RO ordered an examination 
and opinion regarding the etiology of the veteran's 
peripheral vascular disease.  However, the examiner addressed 
peripheral arteriosclerotic disease and varicose veins which 
are disease entities distinct from peripheral vascular 
disease.  See November 2002 VA examination report.  

Based on the foregoing, the Board is of the view that a VA 
examination and opinion are warranted as indicated below.  

The case is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC. for the following:  

1.  Obtain all VA outpatient treatment records 
since 2003.  If these records are not 
available, report this in writing.  

2.  Obtain from the Social Security 
Administration the records pertinent to 
the veteran's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

3.  Provide the veteran an appropriate VA 
examination to determine the nature and extent 
of any peripheral vascular disease found to be 
present.  A copy of the claims folder should be 
provided to the examiner for review prior to 
the examination.  The examination report should 
specifically state that such a review was 
conducted.  All indicated studies should be 
conducted.  

If a peripheral vascular disorder is found, the 
examiner should provide an opinion as to 
whether is it more likely than not (i.e., 
probability greater than 50 percent), at least 
as likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that the 
peripheral vascular disease was caused or 
aggravated (i.e.increased in severity) by the 
veteran's service-connected diabetes mellitus, 
type II, or any incident of service.  A 
complete rationale should be given for all 
opinions and conclusions expressed.  

4.  Thereafter, the RO should review the claims 
file and ensure that all necessary notice and 
development has been undertaken.  If any 
development is incomplete, undertake 
appropriate corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  The RO should readjudicate the issue on 
appeal.  

6.  If the claim remains denied, the veteran 
and his representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




